Motion by petitioner to strike the respondent Theodore Rosenberg’s name from the roll of attorneys and counselors at law on the ground that respondent has been disbarred by virtue of a felony conviction. Motion granted. The respondent, admitted to practice before the Bar by this court on June 25, 1952, was convicted of a felony (violation of US Code, tit 26, §§ 7201, 7206, subd [1]) knowingly and willfully attempting to evade and defeat a large part of the income tax due and owing by him to the United States of America for the calendar year 1971 by preparing and causing to be prepared a false and fraudulent income tax return, in the United States District Court, for the Eastern District of New York on February 3, 1978. The clerk of this court is directed to strike his name from the roll of attorneys and counselors at law *1066forthwith by reason of said conviction (Matter of Chu, 42 NY2d 490). Hopkins, J. P., Latham, Rabin, Gulotta and Hawkins, JJ., concur.